Citation Nr: 9929770	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-08 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for status post 
left elbow bursectomy (hereinafter, "left elbow 
disability"), currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
February 1992 . 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied, in pertinent part, a 
compensable disability rating for his service-connected left 
elbow disability.  

The Board observes that although the RO has certified for 
appeal the issue of entitlement to service connection for 
PTSD, the veteran's May 1998 VA Form 9 (Appeal to the Board 
of Veterans' Appeals) states the following: "I am being 
treated for what they call PTSD and while I'm having 
problems, I disagree that I have PTSD."  The Board finds 
that this statement, in effect, constitutes a withdrawal of 
the veteran's intention to maintain an appeal for his PTSD 
claim.  Therefore, as a substantive appeal with regard to 
this issue has not been perfected, the issue of service 
connection for PTSD is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.202 
(1998).

The Board also notes that the veteran's May 1998 VA Form 9 
appears to express dissatisfaction with his current 
disability ratings for his service-connected right knee 
arthritis, currently rated as 10 percent disabling, and 
service-connected bilateral hearing loss, currently rated as 
30 percent disabling.  As the RO addressed both of these 
issues in a March 1998 rating decision, the Board finds the 
May 1998 VA Form 9 constitutes a notice of disagreement (NOD) 
to the disability ratings assigned for service-connected 
right knee arthritis and bilateral hearing loss.   Therefore, 
these issues are hereby referred to the RO for appropriate 
action. 

The Board further observes that the veteran's March 1998 NOD 
raises new claims of service connection for a left knee 
disorder secondary to his service-connected right knee 
disorder, and for a back disorder, as well as a request to 
reopen his claim for service connection for skin cancer.  As 
it does not appear the RO has undertaken any development of 
these claims, they are hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left elbow disability manifests tenderness 
upon palpation, but is otherwise not productive of any other 
symptoms, such as ankylosis, limitation of motion, pain on 
motion, or other impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R.§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5206-5208 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is appealing 
the original assignments of disability rating following 
awards of service connection, and, as such, the claims for 
the increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, and written statements.  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Pursuant to an October 1992 rating decision, the RO granted 
service connection for a left elbow disability, based on 
service medical records showing that the veteran underwent 
left elbow surgery, and a medical board report, which stated 
the veteran suffered from chronic inflammation of the left 
elbow with olecranon bursitis.  A noncompensable disability 
rating was assigned, which has remained in effect ever since.  

An August 1997 VA examination report stated there was no 
enlargement of the left elbow, although there was tenderness 
upon palpation at the olecranon fossa.  Range of motion was 
noted to be excellent, and was recorded as follows: flexion 
to 130 degrees; extension to 0 degrees; supination to 90 
degrees; and pronation to 90 degrees.  Strength in the left 
arm was reported to be excellent, but there appeared to be 
slight osteoarthritis, which is not shown by x-rays, or 
slight bursitis.  X-rays for the left elbow were stated to be 
negative.  The diagnosis was slight bursitis of the left 
elbow. 

The remaining evidence consists of the veteran's written 
statements, in which he contends that he is entitled to an 
increased disability rating for his left elbow disability. 

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is rated by applying the criteria 
set forth in 38 C.F.R. §4.71a, Diagnostic Code 5019 (1998), 
which provides the guidelines for evaluating bursitis.  As 
directed by the language of Diagnostic Code 5019, bursitis is 
rated by analogy to Diagnostic Code 5003, as if the joint 
affected was afflicted by degenerative arthritis.  Therefore,  
the veteran's left elbow bursitis disability is rated under 
the limitation of motion Diagnostic Codes relating to the 
elbow, as would be done if the elbow were affected by 
degenerative arthritis under Diagnostic Code 5003.  

Pursuant to VA regulations, 38 C.F.R. §4.71a, Diagnostic 
Codes 5206-5208, set forth the criteria for rating the 
veteran's left elbow disability on the basis of limitation of 
motion.  The Board finds that a compensable disability rating 
under these Diagnostic Codes is not warranted, however, 
because the veteran is not shown by the medical evidence to 
exhibit compensable limitation of motion. 

The Board has also applied the schedular criteria set forth 
in 38 C.F.R. §4.71a, Diagnostic Codes 5025, 5209-5213 (1998), 
but finds that a compensable disability rating is not 
warranted, because there is no medical evidence that the 
veteran suffers from ankylosis, impairment of the flail joint 
or joint fracture, nonunion of the radius and ulna, 
impairment of the ulna or radius, or impairment of supination 
or pronation.

The Board finds that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, there is no objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness, 
or painful motion such that a compensable rating is warranted 
under these regulations.  See Deluca v. Brown, 8 Vet. App. 
202 (1995).  That is, while the veteran's left elbow is 
symptomatic of tenderness on palpation, the veteran's elbow 
is otherwise normal.  Thus, there is no clinical indication 
that his symptoms result in a functional limitation to a 
degree that would support a compensable rating. 

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by the holding of the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1998).   
In the instant case, however, there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash, at 227 (1995).


ORDER

A compensable disability rating for the veteran's service-
connected left elbow disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







